DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2020 and 09/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and date copies of applicants’ IDS forms 1449 are attached to this instant Office Action.

Status of Claims
Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-14) and the system (claims 15-20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein  the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2) (III))The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 15, are:  A building energy management system, comprising: a computing device configured to automatically select data from a set of available data regarding power consumption of a building, extract essential features of the data, determine a basis function for a model based on the essential features, generate a power consumption model based on the basis function, the power consumption model operable to generate a prediction of power consumption of the building, and communicate the prediction to an end node, the end node operable to implement power conservation strategies based on the prediction. Claim 1 recites substantially recite the same limitation as claim 15 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to building management system, computing device, and communicate information to a user to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: building management system, computing device, and communicate information to a user.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0026) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims recite additional elements such as the end-application is a Building Energy Management System, data stored in cloud data storage or data storage local to the building, climate system, and lighting system, and a security system, and electrical system or device. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0026 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Th  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based 
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Melvin A. Jones (US 2011/0313578 A1, hereinafter “Jones”).
Claims 1/15:
Jones teaches:
A method for predicting power consumption of a building (para. 0008 method estimates the amount of energy that would have been consumed by the facility but for the implementation of energy efficiency or conservation measures and system), comprising: selecting data from a set of available data regarding power consumption of a building (para. 0051 the user can be prompted through user interface 26 (FIG. 1) to load or otherwise select data files to input. Para. 0052 gathering system that in turn provides data to computing system 10 can electronically collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA). ); extracting essential features of the data (para. 0052 wherein the gathered data is extracted/selected over determined time interval and collect (e.g., via the Internet) measurements of dry bulb temperature, wet bulb temperature, solar radiation, and other weather-related conditions for the geographic location of the facility from a weather agency such as the National Oceanic & Atmospheric Administration (NOAA)(essential features) ); determining a basis function for a model based on the essential features (para. [0055] step 44 of inputting baseline facility condition data further comprises performing some pre-processing of that data (by means of pre-processing element 32 (FIG. 1)) before inputting it to neural network model generator 28, as described below); generating a power consumption model based on the basis function, the power consumption model operable (para. [0063] At step 48, model generator 28 generates a neural network-based model 50 (FIG. 1) in response to the baseline energy consumption data and baseline facility condition data. Model 50 represents a facility's baseline energy use. As described below, model 50 can be used as a tool for projecting or estimating the amount of energy that would have been consumed by the facility but for the implementation of the energy efficiency or conservation measures in question); and communicating the prediction to an end node, the end node operable to implement power conservation strategies based on the prediction ([0069] At step 54, model 50, in response to the actual facility condition data, produces a prediction or estimate of the amount of energy that the facility would have consumed had the energy-conserving or energy efficiency-enhancing measures not been implemented. [0070] At step 56, the predicted or estimated energy consumption is subtracted from the actual energy consumption for each month in the second time interval. The difference represents the estimated energy savings that resulted from implementing the energy-conserving or energy efficiency-enhancing measures. [0073] at step 58, EECs corresponding to the computed energy savings can be generated, displayed and stored).  

Claim 2:
Jones teaches:
The method of claim 1, wherein the method is started automatically [Para. 0071 the system can automatically re-perform some or all of the above-described steps, especially steps 46 and 48, so as maintain a current baseline].  

Claim 3:
Jones teaches:
The method of claim 1, further comprising performing a query to identify the set of available data prior to the selecting step (para. 0052If the weather agency or data gathering system does not maintain a historical database of data gathered over the relevant time interval, computing system 10 can itself query the weather agency hourly over the relevant time interval until the data is collected).  

Claim 4:
Jones teaches:
The method of claim 1, wherein the selecting step includes selecting data provided by an external user (para.[0058] at step 46, baseline energy consumed by the facility during the time interval is input. As with other data inputting steps, the user can be prompted through user interface 26 (FIG. 1). The user can manually enter energy data into a spreadsheet template, which converts the data for automated input to database 36). 

 Claim 5:
Jones teaches:
The method of claim 1, further comprising filtering and normalizing the data prior to the extracting step(para. [0055] step 44 of inputting baseline facility condition data further comprises performing some pre-processing of that data (by means of pre-processing element 32 (FIG. 1)) before inputting it to neural network model generator 28. Para. 0060 energy data should generally be converted (i.e., normalized) from monthly totals to daily averages, such as electricity in terms of kWh/day, and natural gas in terms of Btu/day.).  

Claim 6:
Jones teaches:
The method of claim 1, further comprising analyzing the data by spectral analysis in order to identify the essential features (para. 0046 describes that the model generator 28 and engine 30 can be portion of software tool for predicting outcome using neural network model, wherein the neural networks form these interconnected mathematical functions from the input pattern, not the input data, and apply continuously changing weights in response to the level of correlation. As a result, neural network models are able to extract the essential characteristics from numerical data as opposed to memorizing all of the data).  

Claim 7:
Jones teaches:
The method of claim 1, further comprising updating the model(para. 0084 the post-processing includes repeating the method of FIG. 2 to generate an updated neural network-based model of the facility based on updated facility condition data, and generating updated EECs using the updated model).  

Claim 8:
Jones teaches:
The method of claim 7, wherein the updating includes identifying new data(para. 0058 For any weather and energy data that computing system 10 can obtain automatically from a remote source via network 40, it automatically updates database 36 with new weather and energy data on a periodic (e.g., monthly) basis to maintain the baseline data in a current state.).  

Claim 9:
Jones teaches:
The method of claim 1, wherein the end node is a user (fig. 14, fig. 9, and para. 0074 describes communicating the results to a user (end node) ).  
Claim 10:
Jones teaches:
The method of claim 9, wherein the end-application is a Building Energy Management System (para. 0042 and para. 6A describes a building energy-consuming management system and portal (fig. 6A)).  

Claim 11:
Jones teaches:
The method of claim 1, wherein the set of available data includes data from at least one electrical system or device in the building (para. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building).  

Claim 12:
Jones teaches:
The method of claim 1, wherein the set of available data includes data stored in cloud data storage or data storage local to the building (para. 0058 that the data gathered/collected is stored database while para. 0045 describes storage device). 

Claim 13:
Jones teaches:
The method of claim 1, wherein the set of available data includes climate data(para. 107-109 describes climate and weather data associated with a geographic region i.e., carbon dioxide factors 74 by geographic region).  

Claim 14:
Jones teaches:
The method of claim 1, wherein the set of available data includes information about the occupants of the building (para. 0009 the baseline facility conditions can further include facility occupancy data, representing the extent to which the facility is fully or partially occupied, and production or manufacturing data, representing the extent to which the facility is fully or partially engaged in its normal operations. [0053] Historical occupancy datasets can include, for example, the peak number of persons occupying the facility on each day of the time interval).

Claim 16:
Jones teaches:
The building energy management system of claim 15, further comprising a data storage device, and wherein the set of available data includes data from the data storage device (para. 0058 that the data gathered/collected is stored database while para. 0045 describes storage device). 

Claim 17:
Jones teaches:
The building energy management system of claim 15, wherein the building includes at least one electrical system or device, and wherein the set of available data includes data from the at least one electrical system or device (para. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building).  

Claim 18:
Jones teaches:
The building energy manage system of claim 17 wherein the at least one electrical system or device includes one of a climate system, and lighting system, and a security system (para. 107-109 describes climate and weather data associated with a geographic region i.e., carbon dioxide factors 74 by geographic region. ara. 0060 and fig. 4 describe available data includes data from at least one electrical system or device (i.e., electricity use, natural gas use, dry and wet bulb. Solar radiance, etc…) in the building).

Claim 19:
Jones teaches:
The building energy management system of claim 15, wherein the computing device is configured to identify new data and update the model based on the new data(para. 0084 the post-processing includes repeating the method of FIG. 2 to generate an updated neural network-based model of the facility based on updated facility condition data, and generating updated EECs using the updated model. para. 0058 For any weather and energy data that computing system 10 can obtain automatically from a remote source via network 40, it automatically updates database 36 with new weather and energy data on a periodic (e.g., monthly) basis to maintain the baseline data in a current state).  

Claim 20:
Jones teaches:
The building energy management system of claim 15, wherein the building energy management system includes the end node (para. 0042 and para. 6A describes a building energy-consuming management system and portal (fig. 6A)) which is accessed by the end node. Fig. 14, fig. 9, and para. 0074 describes communicating the results to a user (end node)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110257911 A1
SYSTEMS AND METHODS FOR DETECTING CHANGES IN ENERGY USAGE IN A BUILDING
Drees; Kirk H. et al.
US 20160377306 A1
BUILDING CONTROL SYSTEMS WITH OPTIMIZATION OF EQUIPMENT LIFE CYCLE ECONOMIC VALUE WHILE PARTICIPATING IN IBDR AND PBDR PROGRAMS
Drees; Kirk H. et al.
US 20160179159 A1
ENERGY SERVICES RECOMMENDATION ENGINE
van Campen; Jacques Roland et al.
US 20140114489 A1
SUSTAINABLE ENERGY EFFICIENCY MANAGEMENT SYSTEM
Duff; John M.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683